Case 18-43569-mxm11 Doc 130 Filed 11/14/19          Entered 11/14/19 11:15:18       Page 1 of 1



 Howard Marc Spector
 TBA # 00785023
 SPECTOR & COX, PLLC
 12770 Coit Road, Suite 1100
 Dallas, Texas 75251
 (214) 365-5377
 FAX: (214) 237-3380
 Hspector@spectorcox.com

 COUNSEL FOR THE DEBTOR

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 In re:                                        §
                                               §
 HMSW CPA, P.L.L.C.                            §          Case No. 18-43569
                                               §
                                               §          (Chapter 11)
                                               §
                                               §          Jointly Administered

                               NOTICE OF EFFECTIVE DATE

          PLEASE BE ADVISED that the Effective Date of the First Amended Combined Joint

 Plan of Liquidation and Disclosure Statement filed by the Debtor is November 29, 2019.

          Dated: November 14, 2019.

                                                   Respectfully submitted,

                                                   By:      /s/ Howard Marc Spector
                                                           Howard Marc Spector
                                                           TBA #00785023
                                                   SPECTOR & COX, PLLC
                                                   Banner Place, Suite 1100
                                                   12770 Coit Road
                                                   Dallas, Texas 75251
                                                   (214) 365-5377
                                                   FAX: (214) 237-3380
                                                   EMAIL: hspector@spectorcox.com

                                                   COUNSEL FOR THE DEBTOR
